Citation Nr: 1342758	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  07-24 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a compensable evaluation for status post spontaneous pneumothoraces with successful thoracoscopic blebectomy (a lung disability).


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  On two earlier occasions, the undersigned has remanded this appeal for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In its November 2012 remand, the Board required that the RO/AMC contact the Veteran and verify his current mailing address and ensure that the March 2012 and November 2012 remand directives are fulfilled.  The record reflects that two efforts were made to contact the Veteran - one by an attempted contact by telephone at a telephone number of the Veteran listed in VA records and one by a duty to assist letter in January 2013.  

As to the telephone call, the AMC indicated in an undated hand-written note on the form listing possible contact information, "No phone response."  As to the letter, the AMC noted in its January 2013 letter that there were "multiple conflicting addresses in our systems for [the Veteran]."  Moreover, the AMC appears to have sent the letter to only two addresses, while noting in the letter the existence of "multiple conflicting addresses."  

In this regard, while the number of "multiple conflicting addresses" is not specified in the record, the post-remand record contains an undated list of possibly addresses which list is greater than two.  Despite the foregoing, the post-remand record does not show that the AMC attempted to contact the Veteran at each of these possible addresses.  The post-remand record also does not include any rational as to why the AMC elected to attempt to contact the Veteran by mailing letters to only two of the "multiple conflicting addresses."

Given the above, the Board finds the efforts undertaken by the AMC to be deficient as to VA's duty to verify the Veteran's current mailing address so as to be able to obtain authorizations to obtain his private treatment records and to provide him notice of his VA examination.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 19.9 (2013).  Therefore, the Board finds that a further remand is required for such compliance.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  Send a development letter to the Veteran at his last known address of record.  If this is returned as undeliverable, then send the letter to all other addresses of his of record within the past five years.  Documentation of each letter sent to each of these addresses must be included within the claims file.  Endeavor to contact the Veteran by telephone or other means for which contact information available (e.g., texting, email, etc . . .).  To the extent possible (undertaking all reasonable efforts), ensure that all correspondence necessary for complete compliance with this Remand and the Board earlier Remand directives have been sent to the Veteran at his current mailing address.  All letters sent, other contact efforts, and responses received (if any), should be documented in the claims file.  

2.  With the Veteran's authorization and assistance, as appropriate and to the extent possible, obtain and associate with the claims file any as yet unobtained treatment records from the Denver VA Medical Center and any other indicated source.  All actions to obtain the requested records should be documented in the claims file.  

3.  After undertaking the above development to the extent possible, schedule the Veteran for an appropriate VA respiratory examination.  

In providing notice of the examination, ensure that the Veteran's most current mailing address is used (verified through Paragraph 1 above).  If the Veteran fails to report for examination, associate with the claims file the letter notifying him of his scheduled VA examination. 

The claims file, including a copy of this Remand, must be made available to the examiner for review.  The examiner should indicate his or her review of the claims file in the examination report.

The examiner is requested to ascertain the current severity, manifestations, and any residuals of the Veteran's service-connected status post spontaneous pneumothoraces with successful thoracoscopic blebectomy, including any resulting scars, under the applicable rating criteria.  See 38 C.F.R. § 4.97, Diagnostic Code 6843 and 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2013).  

The examiner should differentiate, to the extent possible, any respiratory disorders present which are distinct in their signs and symptoms of disability from the service-connected status post spontaneous pneumothoraces with successful thoracoscopic blebectomy.  If other respiratory disorders can be so differentiated, then the examiner should address and explain the extent of respiratory disability which is attributable only to the service-connected status post spontaneous pneumothoraces with successful thoracoscopic blebectomy.  If any other respiratory disorders cannot be differentiated, then the examiner should address the extent of the Veteran's respiratory disability as a whole.  

Conduct all testing and evaluation needed to make these determinations including a pulmonary function tests and record the results in the examination report.

The examiner should also address, to the extent feasible, the Veteran's current level of social and occupational impairment due to his status post spontaneous pneumothoraces with successful thoracoscopic blebectomy (or due to his respiratory disability as a whole if other respiratory disability cannot be differentiated), including specifically any impact on ability to work.  

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  

The rationale of all opinions provided should be discussed.

If there was a material change in the severity of the Veteran's status post spontaneous pneumothoraces with successful thoracoscopic blebectomy since November 2006, the examiner should attempt to identify the date of this change and provide separate opinions as to the severity of the lung disability before and after the change.

4.  Then, review the claims folder and ensure that all of the foregoing development actions have been completed in full.  In this regard, ensure that the detailed questions asked by the Board have been addressed by the examiner and that a pulmonary function test was performed with the results included in the examination report.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2013); see also Stegall v. West, 11 Vet. App. 268 (1998).

5.  When the development requested has been completed and compliance with the requested actions has been ensured, the claim should be readjudicated.  Staged ratings should be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

